Title: General Orders, 17 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Octr 17th 1775.
Parole Sawbridge.Countersign. Townsend.


The Quarter Master General will deliver to the Major of each Brigade, or his Order, Twenty great Coats for the use of the Centinels of each brigade: As the Brigade Major is to give his receipt for the same, he is to be answerable that they are regularly deliver’d from guard to guard.
Lieut: Thomas Randell of the Regt of Artillery, tried at a late General Court Martial for “stabbing a matross in the said regiment”—The Court are of opinion, that the prisoner is guilty of a breach of the 49th Art: of the Rules and Regulations of the Massachusetts army: But in consideration of the very insulting behaviour of the Complainant, adjudge Lieut. Randall only, to receive a severe reprimand from the Colonel of the regiment, at the head of the company, to which the prisoner belongs.
